                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


TRUMANE CALVERT,

              Plaintiff,                             Civil Action 2:19-cv-16
                                                     Judge George C. Smith
                                                     Magistrate Judge Chelsey M. Vascura
       v.


CITY OF STEUBENVILLE, et al.,

              Defendants.


                                           ORDER

       During the Court’s preliminary pretrial conference April 1, 2019, Plaintiff acknowledged

his remorse for the behavior about which Defendants complain in their March 20, 2019 Motion for

Restraining Order (ECF No. 6) and agreed to refrain from communicating directly with

Defendants. Based upon the representations in the Motion for Restraining Order and Plaintiff’s

representations during the April 1, 2019 conference, Defendants’ Motion for a Restraining Order

is GRANTED. Plaintiff is ORDERED to refrain from communicating directly with Defendants

throughout the pendency of this case.

       IT IS SO ORDERED.

                                             /s/ Chelsey M. Vascura
                                            CHELSEY M. VASCURA
                                            UNITED STATES MAGISTRATE JUDGE

                                            /s/ George C. Smith__________________
                                            GEORGE C. SMITH, JUDGE
                                            UNITED STATES DISTRICT COURT
